UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 21,2011 Harmony Metals, Inc. (Exact name of Registrant as Specified in its Charter) Florida 0-53878 27-1230588 (State or Other Jurisdiction of Incorporation or Organization) (Commission file number) (I.R.S. Employer Identification Number) 6538 Collins Avenue, Suite 476 Miami, Florida 33141 (Address of Principal Executive Offices including Zip Code) (501) 639-1909 (Registrant’s Telephone Number, including Area Code) 55 Gilbert Street San Francisco, California 94103
